RECORD IMPOUNDED

                                NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-0100-19T2

NEW JERSEY DIVISION
OF CHILD PROTECTION
AND PERMANENCY,

          Plaintiff-Respondent,

v.

S.E.M.,

          Defendant,

and

J.E.,

     Defendant-Appellant.
_________________________

IN THE MATTER OF THE
GUARDIANSHIP OF R.S.E.,
a minor.
_________________________

                   Argued October 1, 2020 – Decided October 26, 2020

                   Before Judges Vernoia and Enright.
              On appeal from the Superior Court of New Jersey,
              Chancery Division, Family Part, Hudson County,
              Docket No. FG-09-0227-19.

              Anne E. Gowen, Designated Counsel, argued the cause
              for appellant (Joseph E. Krakora, Public Defender,
              attorney; Robyn Veasey, Deputy Public Defender, of
              counsel; Anne E. Gowen, on the briefs).

              Ellen L. Buckwalter, Deputy Attorney General, argued
              the cause for respondent (Gurbir S. Grewal, Attorney
              General, attorney; Sookie Bae, Assistant Attorney
              General, of counsel; Ellen L. Buckwalter, on the brief).

              Louise M. Cho, Assistant Deputy Public Defender,
              argued the cause for minor (Joseph E. Krakora, Public
              Defender, Law Guardian, attorney; Meredith Alexis
              Pollock, Deputy Public Defender, of counsel; Louise
              M. Cho, on the brief).

PER CURIAM

        Defendant J.E.1 appeals from an August 19, 2019 guardianship judgment

terminating his parental rights, as well as the parental rights of defendant

S.E.M.,2 to their daughter, R.S.E. (Rose). We affirm, substantially for the

reasons set forth in the well-reasoned opinion of Judge Bernadette DeCastro.




1
  We refer to the adult parties by initials, and to the child by a fictitious name,
to protect their privacy. R. 1:38-3(d)(12).
2
    S.E.M. is not involved in this appeal.
                                                                           A-0100-19T2
                                         2
      The evidence is set forth in detail in the judge's opinion, and only a

summary is required here. Rose was born prematurely in November 2017. On

December 10, 2017, she was due to be discharged from the hospital. The

Division received a referral from the hospital because S.E.M.'s parental rights

to her two other children were terminated in June 2017, and the hospital had

limited information about Rose's father.

      The Division quickly learned J.E. was the father but he had not visited

Rose since S.E.M. was discharged on November 30, 2017.               The Division

contacted J.E. to develop a plan for Rose's placement and asked him to meet at

the hospital before Rose was discharged. Through a series of phone calls on the

evening of December 10, 2017, J.E. informed the Division he would come to the

hospital. However, he did not arrive when he said he would. J.E. also advised

he needed to secure a bassinette for the baby and would have to leave his job to

care for Rose. Additionally, J.E. disclosed he was "between addresses," living

at his girlfriend's home and that of his sister, and he had a criminal history. J.E.

stopped answering the Division's phone calls for over two hours that night as

staff waited for him at the hospital. At approximately 10:30 p.m., the Division

was able to reach J.E. by phone and he stated he would get to the hospital

"eventually." The Division advised him Rose's discharge was postponed to the


                                                                            A-0100-19T2
                                         3
following day.      J.E. agreed to reschedule his meeting with the Division.

Although the parties dispute whether the meeting was postponed to the

following day or to December 12, 2017, Division records from December 11,

2017 indicate a worker expected to meet J.E. at a local office that day.

      On December 11, 2017, a Division worker attempted to locate J.E.

throughout the day. The worker visited the home of J.E.'s sister, tried calling

J.E., and went to his mother's home. J.E.'s mother advised the Division she did

not know where J.E. was. Accordingly, the Division effectuated a "Dodd"

removal3 that night, and placed Rose with her maternal grandmother, B.M. Rose

remained in B.M.'s physical custody throughout this litigation. The next day,

the Division worker notified S.E.M. and J.E.'s mother that there would be a

hearing regarding Rose's status on December 13, 2017 and asked both women

to let J.E. know.

      On December 13, 2017, the Division filed an Order to Show Cause

("OTSC") under the abuse-and-neglect (FN) docket, seeking temporary custody

of Rose. J.E. did not appear for the hearing.       The trial court granted the

Division's application, due to defendants' unresolved substance abuse and



3
  A "Dodd" removal refers to the emergency removal of a child from a home
without a court order, pursuant to The Dodd Act. N.J.S.A. 9:6-8.21 to -8.82.
                                                                           A-0100-19T2
                                       4
housing issues, as well as the report of an outstanding warrant for J.E. At that

hearing, the trial court found Rose's removal was necessary to avoid an ongoing

risk to her life, safety, or health. On the return date of the OTSC in January

2018, the trial court granted defendants supervised parenting time. Reportedly,

J.E. sporadically exercised his right to visit Rose in January and February 2018.

By March 1, 2018, he was incarcerated for a violation of probation and

terminated from a Drug Court program.

      Following J.E.'s incarceration, the Division met with him and provided

him with updates about the case and Rose's progress. The Division also arranged

for Rose to visit J.E. when he transferred to the Kintock Halfway House in mid-

October 2018. Moreover, before his incarceration, the Division referred J.E. for

three substance abuse assessments in January and February 2018. He missed

every appointment. Due to his incarceration, J.E. also did not submit to a

scheduled psychological evaluation in May 2018 with Dr. Robert Kanen. He

eventually completed this evaluation in November 2018.

      J.E. appeared before Judge DeCastro at a compliance review hearing on

December 4, 2018. That day, the judge approved the Division's plan to terminate

defendants' parental rights and permit B.M. to adopt Rose.




                                                                         A-0100-19T2
                                       5
      In mid-January 2019, J.E. was released from the halfway house. He

appeared with counsel at a hearing before Judge DeCastro on January 31, 2019.

That day, based on the filing of a guardianship complaint, Judge DeCastro issued

an order terminating the FN litigation. The judge further questioned the Law

Guardian as to whether she gave J.E. a 5A form to secure counsel when she

served him with the complaint and the Law Guardian confirmed J.E. was given

the 5A form. Judge DeCastro asked that the 5A be brought to court the next

hearing date and warned counsel that the matter would be delayed if J.E. did not

submit the completed 5A form. At the next two court dates, in February and

March 2019, J.E. did not appear but his counsel did.

      By the end of February 2019, J.E. was incarcerated for a violation of

parole. In April and June 2019, J.E. appeared with counsel for additional

hearings, but he remained in prison for the balance of the guardianship matter

and waived prison visits with Rose during this period of incarceration .

      Shortly before trial, J.E. asked the Division to place Rose with his parents

or sister. The Division sent rule-out letters to J.E.'s parents after J.E.'s mother

notified the Division it should not contact her again.    By the time J.E.'s sister

expressed interest in Rose living with her, the Division, in consultation with Dr.

Kanen, determined it would not be in Rose's best interest to be removed from


                                                                           A-0100-19T2
                                        6
B.M.'s home, as B.M. was the only caretaker Rose had known for well over a

year and Rose was living with her two step-brothers, whom B.M. adopted when

S.E.M.'s rights to the children were terminated. J.E.'s sister also received a rule-

out letter. Neither she nor J.E.'s parents appealed from the rule-out letters or

asked for reconsideration of the rule-out. Additionally, J.E. did not request a

"best interests" hearing to review alternative options for Rose's placement.

      The three-day guardianship trial commenced and ended in July 2019.

During the trial, the Division elicited testimony from an adoption worker, Betty

Mata, B.M. and Dr. Kanen. The Law Guardian did not offer any documentary

or testimonial evidence but supported the Division's application for termination

of J.E.'s parental rights.

      Ms. Mata testified about the Division's involvement following Rose's

birth, the services it offered to J.E., and his lack of compliance with the

Division's recommendations. Ms. Mata also provided testimony about visits the

Division arranged for J.E. and Rose.

      B.M. testified that she was S.E.M.'s adoptive mother and the adoptive

mother of S.E.M.'s two sons. Further, she confirmed she was aware of the

differences between kinship legal guardianship (KLG) and adoption. According




                                                                            A-0100-19T2
                                         7
to her testimony, she preferred to adopt Rose to provide her with greater

stability.

       Consistent with his earlier reports, Dr. Kanen opined to a reasonable

degree of certainty that J.E. posed a risk of harm to Rose, and that J.E.'s

cognitive limitations and mental health issues made it unlikely that he could

competently interact with doctors, social service agencies, and the educational

system on Rose's behalf. Additionally, Dr. Kanen concluded that J.E. suffered

from "severe parenting deficits." Further, the doctor attested that J.E. needed to

demonstrate that he could stay out of jail, and find and maintain employment

and stable housing, before he could provide Rose with a permanent, safe, and

secure home. Dr. Kanen determined neither defendant was in a position to

parent Rose at that time, nor for the foreseeable future.

       Pursuant to the bonding evaluations he conducted, Dr. Kanen also testified

that Rose did not view J.E. as a parental figure, as he had never been consistent

and reliable in her life. On the other hand, Dr. Kanen opined that Rose was

securely attached to B.M., as Rose's maternal grandmother provided her with a

safe, permanent, and secure home. Additionally, Dr. Kanen testified Rose

would suffer serious and enduring harm if she was not allowed to remain with




                                                                          A-0100-19T2
                                        8
B.M., and J.E. would be unable to help Rose recover from this harm if she were

placed with J.E. This expert testimony was uncontroverted.

       J.E. and S.E.M. also testified at trial.     Over J.E.'s objection, Judge

DeCastro excluded testimony from J.E.'s sister, following a proffer from J.E.

that his sister would testify she might consider KLG for Rose and would have

been willing to care for Rose if she was asked to do so earlier in the litigation.

      On August 19, 2019, Judge DeCastro issued her opinion, terminating

defendants' parental rights. The judge found the Division met its burden of proof

and established by clear and convincing evidence the four prongs under N.J.S.A.

30:4C-15.1(a). Regarding J.E.'s fitness to parent, the judge calculated J.E. was

incarcerated for all but three months of Rose's life, adding:

            [H]is inability to live a criminal[-]free life as he
            continues to be arrested and incarcerated speaks
            volumes . . . . [J.E.] has demonstrated that he is prone
            to infractions and cannot comply with the basic rules of
            parole. Furthermore, once released, [J.E.] needs to
            complete the required services and demonstrate that he
            can be an appropriate guardian to [Rose]. This process
            could take another year or more, and that is assuming
            [J.E.] can remain out of prison. [Rose] simply cannot
            wait.

      On appeal, J.E. raises several arguments, including: (1) the Division

improperly effectuated a Dodd removal without a finding of "imminent harm;"

(2) J.E. was prejudiced by the deprivation of counsel during critical stages of

                                                                           A-0100-19T2
                                        9
the litigation; (3) the Division failed to prove, by clear and convincing evidence,

that it made "reasonable efforts" to reunify J.E. with Rose; (4) the trial court

erred in excluding his sister from testifying; and (5) the trial court erred in

finding there were no "alternatives to termination" because B.M. did not

understand the differences between KLG and adoption. Having considered

these and other arguments pressed by J.E., we are not persuaded.

      As a threshold matter, the scope of appellate review in a termination of

parental rights case is limited. We defer to a trial judge's expertise as a Family

Part judge, Cesare v. Cesare, 154 N.J. 394, 412 (1998), and are bound by the

judge's factual findings so long as they are supported by sufficient credible

evidence. N.J. Div. of Youth & Family Servs. v. M.M., 189 N.J. 261, 279 (2007)

(citing In re Guardianship of J.T., 269 N.J. Super. 172, 188 (App. Div. 1993)).

      A parent's right to maintain a relationship with a child is constitutionally

protected. In re Guardianship of K.H.O., 161 N.J. 337, 346 (1999) (citing

Stanley v. Illinois, 405 U.S. 645 (1972)). Courts honor and recognize this right,

imposing strict standards for terminating parental rights. Id. at 347. A court

may terminate parental rights only if the State proves, by clear and convincing

evidence, the four prongs of the "best interests" test. N.J. Div. of Youth &

Family Servs. v. A.W., 103 N.J. 591, 604-11 (1986). Specifically, before


                                                                           A-0100-19T2
                                       10
termination can occur, the State must show by clear and convincing evidence

that:

             (1) The child's safety, health, or development has been
             or will continue to be endangered by the parental
             relationship;

             (2) The parent is unwilling or unable to eliminate the
             harm facing the child or is unable or unwilling to
             provide a safe and stable home for the child and the
             delay of permanent placement will add to the harm.
             Such harm may include evidence that separating the
             child from his resource family parents would cause
             serious and enduring emotional or psychological harm
             to the child;

             (3) The division has made reasonable efforts to provide
             services to help the parent correct the circumstances
             which led to the child's placement outside the home and
             the court has considered alternatives to termination of
             parental rights; and

             (4) Termination of parental rights will not do more
             harm than good.

             [N.J.S.A. 30:4C-15.1(a).]

        Regarding the third prong, the Division must demonstrate that it made

reasonable efforts to provide services to a parent to help correct his or her

circumstances and to consider alternatives to parental termination.      In re

Guardianship of D.M.H., 161 N.J. 365, 386 (1999) (citing N.J.S.A. 30:4C-

15.1(a)(3)). Reasonable efforts include:


                                                                       A-0100-19T2
                                         11
            (1) consultation and cooperation with the parent in
            developing a plan for appropriate services;

            (2) providing services that have been agreed upon, to
            the family, in order to further the goal of family
            reunification;

            (3) informing the parent at appropriate intervals of the
            child's progress, development, and health; and

            (4) facilitating appropriate visitation.

            [Id. at 387 (citing N.J.S.A. 30:4C-15.1(c)).]

      In analyzing this prong, the Division's "efforts to provide services '[are]

not measured by their success.'" N.J. Div. of Youth & Family Servs. v. A.R.,

405 N.J. Super. 418, 441 (App. Div. 2009) (quoting D.M.H., 161 N.J. at 393).

Where the Division has exerted efforts such as seeking out relatives to care for

the children, supporting the parent in maintaining a relationship with the

children, supervising visitation, and sending the parent to therapy and treatment

programs, the third prong is satisfied, despite the parent's failure to rehabilitate

him or herself. K.H.O., 161 N.J. at 354; see also N.J. Div. of Youth & Family

Servs. v. C.S., 367 N.J. Super. 76, 119 (App. Div. 2004).

      Guided by these principles, we turn to J.E.'s first argument and note that

if an error has not been brought to the trial court's attention, the appellate court

will not reverse on the ground of such error unless the appellant shows plain


                                                                            A-0100-19T2
                                        12
error, i.e., that the error was "clearly capable of producing an unjust result." R.

2:10-2.   Here, we observe that at no point during the FN or guardianship

litigation did J.E. formally move to challenge the Dodd removal. Additionally,

we note that although J.E. did not secure counsel until the FN litigation was well

underway, even when he had the benefit of counsel, he failed to challenge the

Dodd removal before or after the FN litigation was dismissed.

      Although we are not obligated to consider an issue raised for the first time

on appeal, Nieder v. Royal Indem. Ins. Co., 62 N.J. 229, 234 (1973), we are

satisfied the Division properly effectuated Rose's removal on the evening of

December 11, 2017. Indeed, the Division took this step only after trying to meet

with, and contact J.E. on December 10 and 11.

      As of December 10, 2017, J.E. had not visited with Rose for

approximately ten days, did not have a bassinette for her, was "between

addresses," admitted to a criminal history, and stated he would have to leave his

employment "for now" and stay with Rose. J.E. also told the Division he wanted

to pick up Rose that evening and he agreed to meet with the Division to discuss

his plans for Rose before she was discharged. Yet, he never appeared at the

hospital that day. Thus, Rose's discharge was postponed. Moreover, he could

not be located the next day, and did not appear for a meeting at the local Division


                                                                           A-0100-19T2
                                       13
office to discuss Rose's situation, despite his statement to the Division that he

would meet with staff.

      On December 11, 2017, Rose again faced imminent discharge from the

hospital. But she could not be placed with S.E.M. in light of S.E.M.'s recent

history with the Division, and the Division could not locate J.E. Therefore, we

are satisfied the Division properly effectuated a Dodd removal before placing

her with her maternal grandmother and step-siblings. Further, we agree with the

Division that this step was reasonable, as B.M. was a relative caregiver with

whom the Division was familiar, and there was no basis to further delay the

infant's discharge from the hospital. We also do not ignore the fact that within

forty-eight hours of Rose's removal, J.E. failed to appear at the OTSC hearing,

although he was noticed to appear, and he did not appear on the return date of

the OTSC in January 2018. Further, in January and February 2018, he opted to

take advantage of his court-ordered right to supervised parenting time with Rose,

rather than challenge Rose's removal.

      Regarding J.E.'s claim that the guardianship judgment should be reversed

because he was deprived of counsel for almost a year after Rose's removal, and

his lack of counsel caused him to be unable to defend his parental rights , we do

not agree. Again, the record reflects J.E. did not appear for the OTSC hearing


                                                                         A-0100-19T2
                                        14
in December 2017 nor on the return date of the OTSC in January 2018, despite

being noticed for these hearings. Additionally, he was noticed for hearings in

April and August 2018, but did not attend the proceedings because he was

incarcerated in March 2018. Thus, the trial court was unable to advise him of

his right to counsel until he appeared in court, which happened in December

2018. See N.J.S.A. 9:6-8.43.

      Although J.E. did not receive a 5A form until the FN litigation was well

underway, we are satisfied the delayed appointment of counsel does not warrant

reversal of the guardianship judgment.     Indeed, even when J.E. had legal

representation, J.E.'s counsel did not move for J.E. to assume custody during

those brief periods when J.E. was not incarcerated. We find this noteworthy

because the Division discussed reunification possibilities with J.E. as late as

December 2018. Given the totality of circumstances, including J.E.'s repeated

incarcerations throughout the FN and guardianship litigation, his mental health

issues, his lack of stable housing, his lack of compliance with the Division's

recommendations, and Dr. Kanen's uncontroverted testimony that J.E. was

unable to parent Rose, J.E. has not demonstrated that the preliminary lack of

legal representation wrongfully deprived him of the ability to serve as Rose's

caregiver.


                                                                       A-0100-19T2
                                     15
      Finally,     we   recognize   that    "[a]buse-or-neglect   and   termination

proceedings are brought under separate statutory schemes, require different

burdens of proof, and allow for different remedies." N.J. Div. of Youth &

Family Servs. v. K.M., 136 N.J. 546, 555 (1994). Therefore, we do not accept

that the results of the dismissed FN litigation denied J.E. a meaningful

opportunity to prevail in the guardianship matter.

      We next find no merit to J.E.'s argument that Judge DeCastro erred in

finding the Division made reasonable efforts toward reunification and

considered alternatives to termination. Having carefully reviewed the extensive

record in this matter, we are satisfied the record overwhelmingly supports the

judge's finding.

      The record reflects the Division provided referrals for substance abuse and

psychological evaluations to J.E. It also made recommendations for J.E. to

enroll in certain programs while incarcerated and coordinated supervised visits

for J.E. and Rose until he refused prison visits. The Division also offered him

bus passes for visits when J.E. was not incarcerated and discussed a plan for his

reunification with Rose. Further, the agency kept J.E. abreast of his daughter's

progress, as well as court proceedings. Accordingly, we perceive no basis to




                                                                            A-0100-19T2
                                           16
disturb the judge's finding that the Division satisfied its burden under th e third

prong of N.J.S.A. 30:4C-15.1(a).

      J.E.'s contentions that the Division failed to consider alternative

placement options and failed to consider KLG as an alternative to termination

are equally unavailing. We recognize the Division has an obligation to "initiate

a search for relatives who may be willing and able to provide the care and

support required by the child." N.J. Div. of Youth and Family Servs. v. M.F.,

357 N.J. Super. 515, 529 (App. Div. 2003) (quoting N.J.S.A. 30:4C-12.1a).

Here, the Division properly considered J.E.'s parents and his sister as caregivers.

In June 2019, following J.E.'s request that his parents be considered as resource

parents, J.E.'s mother stated she did not want the Division contacting her again.

The Division sent rule-out letters to J.E.'s parents after this phone call, giving

them the opportunity to appeal, which they did not.

      J.E. also claims his sister should have been considered for placement upon

Rose's removal. Although Judge DeCastro found J.E. did not request that his

sister be considered as a resource caregiver until April 2019, the judge was

satisfied Rose would not have been placed with J.E.'s sister after the Dodd

removal as J.E. told the Division he sometimes resided at his sister's home. As

the judge observed, it would have been contrary to Division policy to place Rose


                                                                           A-0100-19T2
                                       17
in a home where her father was living, following a Dodd removal of the child

from his care.

      When the Division ruled out J.E.'s sister as a caregiver in June 2019, it did

so because it determined Rose had a strong attachment to B.M. at that point and

it was not in Rose's best interest to be removed from the only caregiver she had

known since birth. The Division's determination is consistent with the results

of Dr. Kanen's bonding evaluation of Rose and her maternal grandmother.

Moreover, we are hard pressed to find error in the judge's decision to support

the Division's rule-out decisions since neither J.E.'s parents nor his sister asked

for them to be reviewed or reconsidered.

      J.E. next argues Judge DeCastro improperly excluded testimony from his

sister and that her testimony would have refuted the Division's proofs of its

purported "reasonable efforts" and its exploration of alternatives to termination.

Again, we do not agree.

      Evidentiary rulings are reviewed under an abuse of discretion standard.

N.J. Div. of Child. Prot. & Permanency v. K.G., 445 N.J. Super. 324, 342 (App.

Div. 2016) (citing State v. J.A.C., 210 N.J. 281, 295 (2012)). "Absent a manifest

denial of justice, we do not disturb a trial judge's reasoned exercise of his or her

broad discretion when making relevance and admissibility determinations." N.J.


                                                                            A-0100-19T2
                                        18
Div. of Youth & Family Servs. v. N.S., 412 N.J. Super. 593, 622 (App. Div.

2010) (citing Lancos v. Silverman, 400 N.J. Super. 258, 275 (App. Div. 2008)).

      During the trial, the Division challenged the admissibility of the testimony

of J.E.'s sister, T.E., and requested a proffer for her testimony. A discussion

ensued, whereby the judge asked why T.E. would be testifying if she was ruled

out. Counsel for J.E. responded that the Division knew about T.E. at the outset

of the FN litigation, and T.E. would testify that if she had been asked to be

Rose's caretaker, she would have accepted and "possibly" would have testified

she would have pursued KLG. The Division countered that J.E. "never actually

even offered his sister as a resource," that T.E. did not approach the Division

until April 2019 to be considered as a resource parent, and she was ruled out.

The Division explained it

             made a determination . . . based on how long the child
             had been there, the lack of contact between [T.E.] and
             the child and the expert opinion of Doctor Kanen that
             there was a bond[,] that . . . the child would suffer
             severe harm if she was removed. And so the Division
             made a best interest determination.

      Judge DeCastro found J.E. failed to pursue a "best interests" hearing prior

to trial to contest the Division's rule-out decision of his sister. Further, the judge

concluded it was too late to argue T.E. would have been a viable alternative to

termination, because Rose had been with B.M. for well over a year and B.M.

                                                                              A-0100-19T2
                                         19
had testified she was willing to adopt Rose. Thus, the judge also found that

having T.E. testify she "possibly" would have pursued KLG was irrelevant.

      Certainly, the Division is authorized to rule out a caretaker on best

interests grounds, understanding that the trial court is the "ultimate arbiter of the

child's best interests" in a guardianship proceeding.       N.J. Div. of Youth &

Family Servs. v. J.S., 433 N.J. Super. 69, 84-86 (App. Div. 2013). Based on our

review of the record, we are confident Judge DeCastro understood her role and

that she would have concluded the Division failed to prove by clear and

convincing evidence that there were no alternatives to termination of JE.'s

parental rights had the Division been arbitrary in its assessment of T.E. As the

judge had the benefit of a substantial record, including the testimony of Dr.

Kanen and B.M., before making her evidentiary ruling, and she was aware J.E.

had not challenged the Division's rule out of T.E., we decline to find the judge

abused her discretion when excluding T.E.'s testimony.

      Finally, we are satisfied the judge correctly determined KLG was not a

viable alternative to termination. KLG functions as a potential alternative to the

termination of parental rights. N.J. Div. of Child Prot. & Perm. v. M.M., 459
N.J. Super. 246, 259 (App. Div. 2019). The Legislature established KLG as an

option for children who are in the care of a relative who does not wish to the


                                                                             A-0100-19T2
                                        20
adopt the child. Ibid. (quoting N.J. Div. of Youth & Family Servs. v. L.L., 201
N.J. 210, 222-23 (2010)); N.J.S.A. 3B:12A-1(c). If a trial court approves KLG

as an alternative to termination, the birth parent retains the right to consent to

his or her child's adoption and name change. N.J. Div. of Child Prot. & Perm.

v. M.M., 459 N.J. Super. at 260 (citing N.J.S.A. 3B:12A-4(a)(2) to (5)). Also,

the natural parent can enjoy visits with the child and remains obligated to pay

child support. Ibid. Accordingly, a caregiver's consent regarding adoption

needs to be informed, unconditional, unambiguous, and unqualified. Id. at 264.

      "[W]hen the permanency provided by adoption is available, [KLG] cannot

be used as a defense to termination of parental rights." Ibid. (quoting N.J. Div.

of Youth & Family Servs. v. P.P., 180 N.J. 494, 513 (2004)). Here, B.M.

expressly testified she wanted to adopt Rose, noting she already had adopted

S.E.M.'s other two children. The record also reflects B.M. was S.EM.'s adoptive

mother. B.M. testified the Division explained the differences between adoption

and KLG. Additionally, B.M. signed a form acknowledging she received the

fact sheet regarding the difference between the two options.

      When asked why she preferred adoption, B.M. stated, "[b]ecause I think

[Rose] needs the stability and knowing . . . that we're there instead of . . .

constantly being uprooted." On cross-examination, she clarified she did not


                                                                          A-0100-19T2
                                       21
think Rose would be uprooted but she preferred to adopt Rose since under KLG,

"the parents still had their rights. And, they still could be involved in the baby’s

life. And, [with] adoption . . . they don’t have any rights. I have the rights. But,

I still don’t have any problem with them coming to see the baby like they’re

supposed to."

      Although B.M. did not resort to legalese to convey her understanding of

the differences between adoption and KLG, we are satisfied that based on her

prior adoption experiences, her acknowledgment of the differences between

adoption and KLG, and her unwavering testimony that she preferred adoption,

the judge properly found KLG was not a reasonable alternative to termination

and that there were no other reasonable alternatives to termination. This finding

is amply supported by credible evidence in the record.

      To the extent we have not addressed J.E.'s remaining arguments, they lack

sufficient merit to warrant discussion in a written opinion. R. 2:11-3(e)(1)(E).

      Affirmed.




                                                                            A-0100-19T2
                                        22